Name: 2006/310/EC: Commission Decision of 21 April 2006 amending, for the purposes of adapting to the technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of lead (notified under document number C(2006) 1622) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  European Union law;  iron, steel and other metal industries;  deterioration of the environment;  electronics and electrical engineering
 Date Published: 2006-04-28; 2007-05-08

 28.4.2006 EN Official Journal of the European Union L 115/38 COMMISSION DECISION of 21 April 2006 amending, for the purposes of adapting to the technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of lead (notified under document number C(2006) 1622) (Text with EEA relevance) (2006/310/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Under Directive 2002/95/EC the Commission is required to evaluate certain hazardous substances prohibited pursuant to Article 4(1) of that Directive. (2) Certain materials and components containing lead should be exempted from the prohibition, since the use of these hazardous substances in those specific materials and components is still unavoidable. (3) Certain materials and components containing lead should be exempted from the prohibition, since the negative environmental, health and/or consumer safety impacts caused by substitution are likely to outweigh the environmental, health and/or consumer safety benefits thereof. (4) Some exemptions from the prohibition for certain specific materials or components should be limited in their scope, in order to achieve a gradual phase-out of hazardous substances in electrical and electronic equipment, given that the use of those substances in such applications will become avoidable. (5) Pursuant to Article 5(1)(c) of Directive 2002/95/EC each exemption listed in the Annex must be subject to a review at least every four years or four years after an item is added to the list with the aim of considering deletion of materials and components of electrical and electronic equipment if their elimination or substitution via design changes or materials and components which do not require any of the materials or substances referred to in Article 4(1) of that Directive is technically or scientifically possible, provided that the negative environmental, health and/or consumer safety impacts caused by substitution do not outweigh the possible environmental, health and/or consumer safety benefits thereof. (6) Directive 2002/95/EC should therefore be amended accordingly. (7) Pursuant to Article 5(2) of Directive 2002/95/EC the Commission has consulted producers of electrical and electronic equipment, recyclers, treatment operators, environmental organisations and employee and consumers associations. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 April 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. Directive as last amended by Commission Decision 2005/747/EC (OJ L 280, 25.10.2005, p. 18). (2) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX In the Annex to Directive 2002/95/EC the following points 16 to 20 are added: 16. Lead in linear incandescent lamps with silicate coated tubes. 17. Lead halide as radiant agent in High Intensity Discharge (HID) lamps used for professional reprography applications. 18. Lead as activator in the fluorescent powder (1 % lead by weight or less) of discharge lamps when used as sun tanning lamps containing phosphors such as BSP (BaSi2O5:Pb) as well as when used as speciality lamps for diazo-printing reprography, lithography, insect traps, photochemical and curing processes containing phosphors such as SMS ((Sr,Ba)2MgSi2O7:Pb). 19. Lead with PbBiSn-Hg and PbInSn-Hg in specific compositions as main amalgam and with PbSn-Hg as auxiliary amalgam in very compact Energy Saving Lamps (ESL). 20. Lead oxide in glass used for bonding front and rear substrates of flat fluorescent lamps used for Liquid Crystal Displays (LCD).